Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021 was filed before the mailing date of the non-final action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters et al (US20130087945A1 published 04/11/2013; hereinafter Kusters) in view of Williamson (WO2017023666A1 published 02/09/2017).
Regarding claim 1, Kusters teaches an apparatus for processing a tissue sample, comprising: a container into which a tissue sample is placed (a mould 1 with a receiving space 3 for the tissue material – Fig. 2 and paragraph 52); and a dispensing apparatus (“dispensing apparatus” is interpreted as a combination of parts for filling the container) (the pump and rack 20 work in conjunction to fill the moulds 1 – Fig. 5a-d and paragraph 58) for dispensing chemical substances into the container, 
wherein 
the container is designed to receive a single tissue sample (a mould 1 with a receiving space 3 for the tissue material – Fig. 2 and paragraph 52), the apparatus comprises an emptying device (“emptying device” is interpreted as a combination of parts for emptying the container) for emptying the container (the pump and rack 20 work in conjunction to empty the moulds 1 – Fig. 5a-d) (rack 20 rotates about a shaft 21 and flips the moulds upside down – Fig. 5a-d) (a pump for pumping liquid out of the liquid container to lower the liquid level – paragraph 17); and 
a control unit is provided, which is designed to apply control to the dispensing apparatus and to the emptying device in such a way that in several successive cycles (a known device for pretreating tissue material is described for instance in US20110171088A1 which is fully incorporated by reference … known in the art as a tissue processor – paragraph 4) (Kusters inherently teaches a control unit because it is well known in the art that tissue processors have control units), at least one of the substances is respectively dispensed into the container and the container is emptied again after a specific time period (device according to the invention makes it possible to guide a plurality of pretreatment liquids … through the tissue material – paragraph 17).
However, Kusters does not teach a cassette holding a tissue sample and the container having a holding means for holding the cassette on or in the container such that the cassette remains on or in the container when the container is tilted or a closure device is opened.
Williamson teaches a histologic tissue sample support device comprising an assembly 10 (Fig. 3C) holding a cassette holding a tissue sample (a cassette 12 holding a tissue sample 44 – Fig. 3C) and the container having a holding means for holding the cassette on or in the container (retention slots 40 include a bottom edge 46 holding the cassette 12 – Fig. 3C) such that the cassette remains on or in the container when the container is tilted (the edge 46 engages the cassette retention tabs 20 and is capable of holding the cassette 12 when tilted – Fig. 3C and paragraph 69) or a closure device is opened. Williamson (paragraph 69) teaches that it would be advantageous to use the assembly 10 with cassette 12 in order to eliminate a complex lid adjustment procedure whereby the user must choose from a limited number of specific engagement distances.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus, as taught by Kusters, with the assembly, taught by Williamson, to gain the above the advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters and Williamson both teach  tissue processing devices.
Regarding claim 2, Kusters, modified by Williamson, teaches the apparatus according to claim 1, wherein the emptying device is implemented as a tilting device (rack 20 – Figs. 5a-d) for automatically tilting the container (during lowering and raising of the level of the pretreatment liquid in the container the receiving space of the mould respectively faces at least partially downward and upward – paragraph 19).
Regarding claim 4, Kusters, modified by Williamson, teaches the apparatus according to claim 1, wherein the emptying device is implemented as an aspiration device for automatic aspiration (pretreatment liquid is hereby guided through the tissue material, wherein air that is possibly present can escape easily from the mould – paragraph 19) of the substance contained in the container (the pump and rack used are capable of aspirating the sample).
Regarding claim 10, Kusters, modified by Williamson, teaches the apparatus according to claim 1, wherein the holding means comprise a latching device (two protrusions 7 couple to the enclosing element 6 – paragraph 52 and Figs. 2-4b).
Regarding claim 11, Kusters, modified by Williamson, teaches the apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels that each contain a specific substance (a number of containers for different pretreatment liquids such as alcohols, xylene and paraffin – paragraph 3).
Regarding claim 12, Kusters, modified by Williamson, the apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels (a number of containers for different pretreatment liquids such as alcohols, xylene and paraffin – paragraph 3), of which at least one dispensing vessel is filled with a substance for dehydrating the tissue sample (through a hydrophilic liquid such as an alcohol solution … water is extracted from the tissue material – paragraph 12) and at least one other dispensing vessel is filled with wax (paraffin – paragraph 3).
Regarding claim 16, Kusters, modified by Williamson, teaches the apparatus according to claim 1, wherein the apparatus comprises several containers (a rack 20 holds multiple moulds 1 – Figs. 5a-5d) into each of which a single tissue sample is placed (moulds 1 holds tissue material – paragraph 52).
Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters, modified by Williamson, in view of Ng et al (US20150253225A1 published 09/10/2015; hereinafter Ng).
Regarding claim 3, Kusters, modified by Williamson, teaches the apparatus according to claim 1 with an emptying device (rack 20).
However, Kusters, modified by Williamson, does not teaches wherein the emptying device is implemented as a closure device for automatically opening or closing the container.
Ng teaches a closure (opening in a closure body – paragraph 26) device for automatically opening or closing the container (the closure body is spring loaded – paragraph 62). It would be advantageous to use a spring to automatically close the enclosing element to facilitate loading the rack 20 and reducing operator handing of the mounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rack 20, as taught by Kusters as modified by Williamson, with the spring, taught by Ng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple rearrangement of parts.
Regarding claim 5, Kusters, modified by Williamson, teaches the apparatus according to claim 1. 
However, Kusters, modified by Williamson, does not teach wherein a waste container, which receives the substances flowing out of the container, is provided. 
Ng teaches a waste container (waste reservoir 4300 – paragraph 54 and Fig. 11), which receives the substances flowing out of the container, is provided. It would be advantageous to use a waste reservoir in the device to facilitate setup and decrease the risk of exposing operators to the waste liquids.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tissue processor, as taught by Kusters modified by Williamson, by incorporating a waste container, taught by Ng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters, Williamson, and Ng all teach sample processing devices.
Regarding claim 8, Kusters, modified by Williamson, teaches the apparatus according to claim 1.
However, Kusters does not teach a heating apparatus, with which the substances present in the container can be evaporated, is provided.
Ng teaches a heating apparatus (thermo module, for heating – paragraph 100), with which the substances present in the container can be evaporated, is provided. It would be advantageous to use a thermos module to heat the container to increase drying speed and throughput.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the receiving space, as taught by Kusters modified by Williamson, by incorporating a thermo module, taught by Ng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters, Williamson, and Ng both teach sample processing devices.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters, as modified by Williamson modified by Ng, in view of Kertz (US Patent No. 4,978,505 A published 12/18/1990).
Regarding claim 6, Kusters, as modified by Williamson modified by Ng, teaches the apparatus according to claim 5, with a waste container.
However, Kusters, as modified by Williamson modified by Ng, does not teach that the waste container comprises a closable cover. 
Kertz teaches a container with a closable cover (autoclave 186 with a closure 194 mounted on four pneumatic cylinders 196 – Fig. 12). It would be advantageous to use a cover on the waste reservoir to facilitate waste disposal and decrease the risk of exposing operators to the waste liquids.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the waste reservoir, as taught by Kusters as modified by Ng, by incorporating a cover on the waste container, taught by Kertz, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters, Williamson, Ng, and Kertz all teach sample processing devices.
Regarding claim 7, Kusters, as modified by Williamson as modified by Ng modified by Kertz, teaches the apparatus according to claim 6, wherein a closing apparatus for automatically opening and closing the cover is provided (four pneumatic cylinders 196 used to open and close the closure 194 – Kertz column 13 line 64-65).
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters, modified by Williamson, in view of Kertz.
Regarding claim 13, Kusters, as modified by Williamson, teaches the apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels. 
However, Kusters, as modified by Williamson, does not teach the dispensing vessels being integrated into one common cartridge.
Kertz teaches the dispensing vessels (stock solution containers 136 – Fig. 8) being integrated into one common cartridge (“one common cartridge” is interpreted as a structure holding multiple vessels) (the stock solution containers 136 are held together by stock solution refrigeration unit 134 – Fig. 8). It would advantageous to use a stock solution refrigeration unit to maintain uniform temperatures for all the solutions and organize the containers in a central location. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to place the containers, as taught Kusters as modified by Williamson, into a stock solution refrigeration unit, taught by Kertz, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters, Williamson, and Kertz all teach sample processing devices.
Regarding claim 17, Kusters, as modified by Williamson, teaches the apparatus according to claim 16. 
However, Kusters, as modified by Williamson, does not teach wherein the dispensing apparatus is arranged movably, so that the dispensing apparatus can be moved successively from one container to another container.
Kertz teaches that the dispensing apparatus is arranged movably (pneumatic cylinders 172 to lower nozzle transport rack 158 and injection nozzles 156 – column 11 lines 33-35), so that the dispensing apparatus can be moved successively from one container to another container (capable of moving and filling containers in the vertical direction – column 11 lines 33-45). It would be advantageous to use a moving nozzle transport rack to in order to use a continuous filling processing and increase throughput. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the containers, as taught by Kusters as modified by Williamson, with the moving nozzle transport rack, taught by Kertz, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters and Kertz all teach sample processing devices.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kusters, modified by Williamson, in view of Arnold (US Patent No. 5,576,197 A published 11/19/1996).
Regarding claim 14, Kusters, modified by Williamson, teaches the apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels (a number of containers for different pretreatment liquids – paragraph 4).
However, Kusters, modified by Williamson, does not teach a heating apparatus for heating at least one of the dispensing vessels is provided.
Arnold teaches a heating apparatus for heating at least one of the dispensing vessels is provided (wax is heated by a wax heating device and then dispensed through a hot nozzle – column 1 lines 63-68 and Fig. 3A-C). It would be advantageous to heat the wax before dispensing to ensure the wax is a liquid and lower the viscosity of the liquid wax with a heated nozzle for better flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container holding wax, as taught by Kusters as modified by Williamson, with the wax heating device and nozzle, taught by Arnold, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters and Arnold both teach devices with wax dispensers.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kusters, modified by Williamson, as applied to claim 1 above, and further in view of Torre-Bueno (US20040009098A1 published 01/15/2004).
Regarding claim 15, Kusters, modified by Williamson, teaches the apparatus according to claim 1.
However, Kusters, modified by Williamson, does not teach wherein the apparatus comprises a camera that can read codes present on the cassettes; and the control unit is configured so that the control unit executes an individual dehydration protocol as a function of information contained in the codes.
Torre-Bueno teaches an apparatus comprises a camera that can read codes present on the cassettes (a camera can be used to read a bar code, or other identifier, on a slide or slide rack – paragraph 43); and the control unit (system processor 23 – paragraph 88) is configured so that the control unit executes an individual dehydration protocol as a function of information contained in the codes (bar code could either be a code or text string identifying what stain should be used on the slide – paragraph 43). It would be advantageous to use a camera and processor to read and execute a code to facilitate sample processing and reduce processing errors.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus, as taught be Kusters as modified by Williamson, with a camera and processor, taught by Torre-Bueno, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters and Torre-Bueno both teach tissues sample processing devices.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kusters in view of Berberich (US20150160104A1 published 06/11/2015).
Regarding claim 18, Kusters teaches a method for processing a tissue sample, comprising the following steps:
placing several tissue samples into several containers (multiple moulds for holding samples – Figs. 5A-5B), each one of the tissue samples being respectively placed into one of the several containers (placing a quantity of tissue material in the receiving space of the mould – paragraph 10) (multiple moulds – Figs. 5a-b); 
- after which, in several successive cycles, the following steps are respectively performed:
- dispensing at least one chemical substance into each of the several containers (tissue material can be guided through different pretreatment liquids such as a hydrophilic liquid, xylene, paraffin – paragraph 19) (multiple moulds – Figs. 5a-b), wherein the chemical substance in each container of the several containers is isolated from flow communication with the chemical substance in each other container of the several containers; and 
- emptying the several containers (repeatedly lowering and raising the level of the pretreatment liquid – paragraph 19) (multiple moulds – Figs. 5a-b).
However, Kusters does not teach wherein the chemical substance in each container of the several containers is isolated from flow communication with the chemical substance in each other container of the several containers and wherein the tissue samples remain on or in the container when the container is tilted or a closure device is opened.
Berberich teaches a sample processing method wherein chemical substance (liquid embedding medium 9 is delivered, under automatic control, through a dispenser nozzle 11 into a mold 7 – paragraph 49) in each container of the several containers is isolated from flow communication with the chemical substance in each other container of the several containers (the molds 7 are separate containers and the liquid embedding medium 9 is unable to flow between different molds – Fig. 1) and wherein the tissue samples remain on or in the container (samples are secured in that target position with a securing element 12 such as a screen-shaped clamping element – paragraph 48 and Fig. 1) when the container is tilted or a closure device is opened (the securing element 12 is capable of holding the sample in the casting mold 7 – paragraph 48). Berberich (paragraph 9) teaches that it would be advantageous to individually dispense liquids into molds with securing elements to gain the function of a reliable and automatic sample embedding method. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the filling step and tissue containers, as taught by Kusters, with the automatic control dispenser nozzle and securing element, taught by Berberich, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Kusters and Berberich teach sample processing methods.
Response to Arguments
	Applicant’s addition arguments with respect to the 102/103 rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796               

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797